 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1337 
In the House of Representatives, U. S.,

May 13, 2010
 
RESOLUTION 
Expressing the sympathy and condolences of the House of Representatives to those people affected by the flooding in Tennessee, Kentucky, and Mississippi in May, 2010. 
 
 
Whereas, beginning on May 2, 2010, the State of Tennessee was hit by unprecedented rainfall that resulted in the massive flooding of areas in and around Nashville; 
Whereas according to the National Weather Service of the National Oceanic and Atmospheric Administration, the two-day rainfall totals of 13.53 inches more than doubles the previous record of 6.68 inches set in September, 1979; 
Whereas the storms causing the rainfall claimed the lives of dozens of people across Tennessee, Kentucky, and Mississippi; 
Whereas the storms destroyed homes and displaced thousands of people across Tennessee; 
Whereas the flooding affected travel along hundreds of roads throughout Tennessee, including interstate highways 40 and 24; 
Whereas the storms closed schools and universities across the region; 
Whereas Tennessee Governor Phil Bredesen has worked with Federal, State, and local officials and agencies to coordinate rescue and recovery efforts; 
Whereas, on May 3, 2010, Governor Bredesen declared a state of emergency for 52 counties, requesting Federal assistance for areas that were affected by the storms; 
Whereas, on May 4, 2010, President Obama declared that a major disaster exists in the State of Tennessee and directed the Federal Emergency Management Agency to work closely with Tennessee to monitor the response efforts relating to the storms and flooding and identify and respond to any immediate emergency needs for the citizens and communities of Tennessee that are impacted by the devastating floods; 
Whereas citizens and emergency responders of all stripes worked together to aid their neighbors after the storm; and 
Whereas volunteers are giving their time to help ensure that evacuees are sheltered, clothed, fed, and comforted through the trauma caused by the storm: Now, therefore, be it 
 
That the House of Representatives— 
(1)offers its deepest sympathy and condolences to the families of those who lost their lives as the result of flooding beginning on May 2, 2010, in the States of Tennessee, Kentucky, and Mississippi; 
(2)expresses its condolences to the families who lost their homes and other property in the flooding throughout Tennessee, Kentucky, and Mississippi; 
(3)expresses gratitude and appreciation to the people of the State of Tennessee and the surrounding States, who continue to work to protect people from the floodwaters and aid in the recovery efforts; 
(4)expresses its support as the Federal Emergency Management Agency continues its efforts to respond to any needs of the citizens and communities affected by the flooding and assists in the recovery efforts; and 
(5)honors the emergency responders across Tennessee for their bravery and sacrifice during this tragedy. 
 
Lorraine C. Miller,Clerk.
